DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 16/645,699 filed 7/13/20.  
Claim(s) 1-20 is/are presented for examination.

Claim Objections
Claim(s) 1, 11-16, 18 & 20 is/are objected to because of the following informalities:  and/or.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11, 13, 7-8, 18 & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elliott, U.S. Pub No. 2016/0165121 A1.
As to claim 7, Elliott teaches a system for multiple participants to co-operatively collaborate on imaging a scene; 
said system comprising a plurality of participant devices, each of said participant devices having a camera, user control input, processor, memory, display (Elliott, page 2, paragraph 34; page 3, paragraph 48; i.e., smart phone, digital camera which captured digital content such as pictures, videos and audios), and a network interface device to allow data to be shared via a network between said plurality of participant devices in a peer to peer network or via an external server (Elliott, figure 5; page 7, paragraph 96 & 100; page 8, paragraph 116; i.e., peer to peer network; proximal users (also equivalent to peer devices) sharing images); 
each said processor running an application from said memory, said application accessing data from said network and storing in said memory, identifying data relating to potentially collaborating participants also running said application on proximal networked participant devices (Elliott, figure 4; page 5, paragraph 74; page 6, paragraph 85; page 7, paragraph 96, 100 & 102; page 8, paragraph 116; i.e., proximal users (equivalent to proximal network) sharing parts of the content related (equivalent to data) to the same social events (equivalent to relating to collaborating)); 
where said application may access said camera under control of a participant to record imagery of a participant selected event (Elliott, page 3, paragraph 41 & 48; page 8, paragraph 115; i.e., portable computing device capturing photos, videos or audio); 
where said application may initiate an invitation under control of a said participant, and send said invitation via said network to potentially collaborating participants devices, said invitation including a said participant entered message one or more of a text description, an audio message or said imagery (Elliott, page 5, paragraph 65; page 6, paragraph 82; page 7, paragraph 96; page 8, paragraph 115; i.e., prompted the proximal user and invite to take pictures); 
where said invitation is displayed on the display of potentially collaborating participants devices with a user selectable prompt for said potentially collaborating participants to accept said invitation and become collaborating participants, and acceptance is transmitted via said network (Elliott, figure 5; page 3, paragraph 42; page 5, paragraph 73; page 6, paragraph 82; page 7, paragraph 96; page 8, paragraph 115; i.e., prompted the proximal user and invite to take pictures); 
where said collaborating participants and optionally also said participant may record further imagery of said participant selected event (Elliott, page 3, paragraph 48;page 8, paragraph 115; i.e., proximal users capturing videos, taking pictures); 
where each item of further imagery and optionally also said imagery, said invitation and each said acceptance are transmitted via said network to said server (Elliott, figure 5; page 3, paragraph 42; page 5, paragraph 73; page 6, paragraph 82; page 7, paragraph 96; page 8, paragraph 115; i.e., prompted the proximal user and invite to take pictures); 
wherein said server collates each item of further imagery and optionally also said imagery, and sorts each said imagery in a sequence based on position from which said imagery obtained and the time said imagery was obtained or a combination of both, and said server compiles a sequence of at least some of said imagery into a compiled imagery sequence (Elliott, page 8, paragraph 104-107; i.e., aggregating, sorting the content according to either title, date, time, location…).  
As to claim 2, Elliott teaches a system as recited in claim 1 wherein at least part of the network
As to claim 3, Elliott teaches a system as recited in claim 1, wherein at least part of the network
As to claim 4, Elliott teaches a system as recited in claim 1 wherein the first participant device is further configured to: 
- record, with the camera, imagery of the participant selected event (Elliott, page 8, paragraph 104-107; i.e., which captured digital content such as pictures, videos and audios); and 
- transmit the imagery of the participant selected event to one or more of: 
(i) the server, wherein the server further collates and sorts the sequence of imagery to includes imagery recorded by the first participant device; and 
(ii) one or more proximal participant devices (Elliott, page 3, paragraph 44; i.e., proximal users).  
As to claim 5, Elliott teaches a system as recited in claim 1 wherein the invitation includes one or more of: 
- a participant entered message at the user control input; 
- a participant selected message from one or more text descriptions at the display (Elliott, page 5, paragraph 65; i.e., define the photos or add description to the objects); 
- an audio message recorded; and 

As to claim 6, Elliott teaches a system as recited in claim 1, wherein the system 
- the server, wherein the server is further configured to transmit the compiled imagery sequence to one or more of the first participant device, one or more proximal participant device, or other device(s) associated with the participant or collaborating participant(s) (Elliott, page 6, paragraph 87; i.e., aggregated and sort all photos/videos).  
As to claim 8, Elliott teaches the system as recited in claim 7, wherein the compiled imagery sequence is made available for download to said participant and said collaborating participants (Elliott, page 1, paragraph 7; page 3, paragraph 41; i.e., aggregated content and uploaded to the server for users to download).  
As to claim 9, Elliott teaches the system as recited in claim 1 wherein the invitation is associated with a unique identifier to allow tracking of the invitation and associated imagery (Elliott, page 5, paragraph 66; page 7, paragraph 98; page 10, paragraph 110; i.e., recognized individual in the image).  
As to claim 10, Elliott teaches the system as recited in claim 1 wherein the participant device is configured to: 
- receive a selection from the user control input to form a group of participant devices (Elliott, page 6, paragraph 81, 83 & 87; i.e., selection of the users); and 
- store, in the memory, particulars of the participants in the group (Elliott, page 8, paragraph 110; i.e., recognized individual in the image), 

As to claim 11, Elliott teaches the system as recited in claim 1 wherein if the first participant device and/or the proximal participant devices determine network communication with the server is not available, the system further configured to: 
- form a peer-to-peer network between the first participant device and the one or more proximal participant devices, wherein the invitations are communicated over the peer-to-peer network (Elliott, page 8, paragraph 116; i.e., peer network); 
- store, in the memory of the first participant device and/or the proximal participant devices, the recorded imagery (Elliott, page 3, paragraph 41 & 48; page 8, paragraph 115; i.e., proximal users capturing photos, videos or audio); 
wherein on establishing network communication with the server, the first participant device and/or the proximal participant devices send the recorded imagery to the server (Elliott, figure 5; page 3, paragraph 42; page 5, paragraph 73; page 6, paragraph 82; page 7, paragraph 96; page 8, paragraph 115; i.e., prompted the proximal user and invite to take pictures).  
As to claim 13, Elliott teaches the system as recited in claim 1, wherein the server is configured to: 
- analyse data associated with the further imagery, and/or imagery, to identify at least one common subject (Elliott, page 2, paragraph 36-37; i.e., specified the objects or individuals (equivalent to common subject)); and 
and/or imagery, to produced scaled further imagery, and/or imagery, of the at least one common subject (Elliott, page 2, paragraph 36-37; page 3, paragraph 41; i.e., specified the objects or individuals (equivalent to common subject)), 
wherein the compiled imagery sequence is based on the scaled further imager, and/or imagery (Elliott, page 2, paragraph 40; page 3, paragraph 41; i.e., aggregated digital content).  

Claim(s) 1 & 18 is/are directed to a system and method claims and they do not teach or further define over the limitations recited in claim(s) 7.  Therefore, claim(s) 1 & 18 is/are also rejected for similar reasons set forth in claim(s) 7.
Claim(s) 20 is/are directed method claims and they do not teach or further define over the limitations recited in claim(s) 11.  Therefore, claim(s) 20 is/are also rejected for similar reasons set forth in claim(s) 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellitott, U.S. Pub. No. 2016/0261669 A1 in view of Chien, U.S. Pub. No. 2016/0165121 A1.
As to claim 12, Elliott teaches the system as recited in claim 1, wherein determine, based on the at least one of position data, orientation data, and time data, an order to process the further imagery, and/or imagery, to generate the compiled imagery sequence (Elliott, page 4, paragraph 51; i.e., tagging the digital content based on times, dates, tags…).  
But Elliott failed to teach the claim limitation wherein analyse data associated with the further imagery, and/or imagery, to extract at least one of position data, orientation data, and time data.
However, Chien teaches the limitation wherein analyse data associated with the further imagery, and/or imagery, to extract at least one of position data, orientation data, and time data (Chien, page 3, paragraph 29; i.e., extract data from the images such as orientation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliott in view of Chien so that system able .


Claim(s) 14-15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellitott, U.S. Pub. No. 2016/0261669 A1 in view of Maciuca, U.S. Pub. No. 2016/0094773 A1.
As to claim 14, Elliott teaches the system as recited in claim 1.  But Elliott failed to teach the claim limitation wherein communicating, between the first participant device and one or more proximal participant devices, timing data for synchronisation and/or control of the participant devices.  
However, Maciuca teaches the limitation wherein communicating, between the first participant device and one or more proximal participant devices, timing data for synchronisation and/or control of the participant devices (Maciuca, page 6, paragraph 46; i.e., synchronization between devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliott in view of Maciuca so that the system would be able to synchronizing information between users.  One would be motivated to do so to aggregate of the images contains depth and perspective information (see Maciuca, page 1, paragraph 2).
As to claim 15, Elliott teaches the system as recited in claim 1.  But Elliott failed to teach the claim limitation wherein send, over the network, timing data for synchronisation and/or control of the participant devices.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliott in view of Maciuca so that the system would be able to synchronizing information between users.  One would be motivated to do so to aggregate of the images contains depth and perspective information (see Maciuca, page 1, paragraph 2).
As to claim 17, Elliott teaches the system as recited in claim 14.  But Elliott failed to teach the claim limitation wherein timing data includes synchronising cameras to record simultaneously or in a specified sequence.  
However, Maciuca teaches the limitation wherein timing data includes synchronising cameras to record simultaneously or in a specified sequence (Maciuca, page 8, paragraph 64; i.e., synchronization between devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliott in view of Maciuca so that the system would be able to synchronizing information between users.  One would be motivated to do so to aggregate of the images contains depth and perspective information (see Maciuca, page 1, paragraph 2).

Claim(s) 19 is/are directed method claims and they do not teach or further define over the limitations recited in claim(s) 17.  Therefore, claim(s) 19 is/are also rejected for similar reasons set forth in claim(s) 17.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellitott, U.S. Pub. No. 2016/0261669 A1 in view of Maciuca, U.S. Pub. No. 2016/0094773 A1, and further in view of Chien, U.S. Pub. No. 2016/0165121 A1.
As to claim 16, Elliott-Maciuca teaches the system as recited in claim 15, and determine timing data based on the specified sequence to record imagery (Elliott, page 7, paragraph 93; page 8, paragraph 107; i.e., sorting the images based on tag such as date, time, location…).  
But Elliott-Maciuca failed to teach the claim determine a specified sequence to record imagery from respective cameras of the participant devices; and determine timing data based on the specified sequence to record imagery.  
However, Chien teaches the limitation wherein receive position and/or orientation data from the participant devices (Chien, page 5, paragraph 37; i.e., capturing position of image); determine a specified sequence to record imagery from respective cameras of the participant devices (Chien, page 5, paragraph 41; i.e., capturing devices sequentially in the orientation order).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliott-Maciuca in view of Chien so that system able to extracted data from the images.  One would be motivated to do so to compose multi-angle image with different ranges and angle (see Chien, page 1, paragraph 19)..

Listing of Relevant Arts
Hamer, U.S. Patent/Pub. No. US 20160180883 A1 discloses capturing, synchronizing and editing video from plurality of cameras.
Talbott, U.S. Patent/Pub. No. 2016/0337718 A1 discloses notify users that are in vicinity devices to take pictures of the event .
Kalama, U.S. Patent/Pub. No. 2015/0256740 A1 discloses prompt the request to the nearby users.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449